Citation Nr: 1449711	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-03 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1962 to February 1964.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in November 2013.  This matter was originally on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.

In November 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.


FINDING OF FACT

A chronic back disability was not manifested during service and is not shown to be related to active service; back arthritis was not manifested within a year of separation from service.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated by service; back arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 38 U.S.C.A. 1101, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's November 2013 Remand, the Appeals Management Center (AMC) obtained outstanding treatment records from VAMC, scheduled the Veteran for a VA examination to determine the etiology of his current back disorders, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's November 2013 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in January 2014.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, during the November 2012 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
  
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records indicate that he presented to the dispensary on July 7, 1962 with report that he pulled a muscle in his back the day before.  The Veteran was prescribed Robaxin.  The service treatment records also include a radiographic report for both shoulders when the Veteran was involved in an auto accident and he reached up with his right arm to brace himself on roof of car and felt pain in the right shoulder.  X-rays were negative for fracture or dislocation.

Despite the pulled back muscle in service in July 1962 and evidence of a motor vehicle accident, the Board cannot conclude a "chronic" low back condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."   In addition, on the clinical examination for separation from service in January 1964, the Veteran's spine was evaluated as normal.  Thus, there is no medical evidence that shows that the Veteran suffered from a chronic back disorder during service. 

As for statutory presumptions, arthritis can be service-connected on such a basis.  38 U.S.C.A. §§ 1101, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  However, the first showing of back arthritis was not until many years after the Veteran's discharge from service.  Private treatment records from Dr. Litz indicate that x-rays taken in January 1982 showed normal discs and no defects and x-rays taken in September 1983 were normal without any significant narrowing.  In a March 1995 letter, Dr. De La Piedra noted that x-rays in September 1983 showed mild degenerative lipping at L2-3.  Thus, there was no evidence of arthritis until September 1983, nearly 20 years after the Veteran's discharge from service.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  Although the Veteran reports continuity of post-service symptoms, the Board finds his allegations to be of limited probative value.  

The Board notes that in October 2000, after he filed his initial claim for service connection for a back disorder, he reported that his low back problem began when injured his back during service.  The Veteran reported that he sprained his back then, that he had had some problems ever since, and that he reinjured his low back while working construction.  In this case, the record is devoid of objective evidence of back pain until 1982 when the Veteran suffered his first work-related back injury.  Private medical records dating prior to when the Veteran filed his initial claim for service connection for back pain include reports of back injuries in the 1980s and 1990s.  None of these records report a back injury during service or back pain prior to the 1980s.  A March 15, 1995 letter from Dr. De La Piedra noted no prior non-work related injuries and two previous low back injuries at work in January 1982 and September 1983.  A January 1995 private Outpatient Initial Evaluation record indicates that the Veteran reported that he was asymptomatic of low back pain until March 23, 1992.  As such, the Board finds that any assertions by the Veteran as to the continuity of symptomatology of his low back pain since service to be less than credible.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the Veteran clearly has a current back disability.  The January 2014 VA examiner diagnosed the Veteran as having degenerative arthritis of the spine and intervertebral disc syndrome.  The remaining question, therefore, is whether there is medical evidence of a relationship between a current disability and the Veteran's military service.

A November 19, 2010 private medical record authored by Dr. Boggs notes that the Veteran showed him a form that stated that he had a pulled muscle in the late 1960s in the Army.  Dr. Boggs noted, "Patient has shown me evidence that he has had an injury while in the military.  I feel that it may be possible that this injury could have led to the continuing problems with his back."  

A November 29, 2010 VA Primary Care Note indicates that the Veteran showed the provider papers that in the 1960s he injured his back.  The provider also noted that the Veteran had a report from his family physician that thought that some of his chronic problems could have resulted from the injury he sustained while in the service.  The provider noted that he informed the Veteran that he agreed with the fact that his injury probably occurred at that time.

The Veteran underwent VA examination by an orthopedic surgeon in January 2014.  At the examination, the Veteran reported that the initial symptoms of low back pain began on July 6, 1962 as a result of a back strain and that he was later involved in a motor vehicle accident in February 1963 when the car rolled over.  The Veteran reported that he was treated nonoperatively.

After review of the claims file, physical examination of the Veteran, as well as review of pertinent scientific material, the examiner concluded that it was less likely than not that the Veteran's complaints of back pain were from the in-service back strain or motor vehicle accident but rather from multifactorial causes including the post-service injuries for which Workman's Compensation claims were filed.  The examiner also noted that there was no radiographic evidence of old trauma to the thoracolumbar spine.

The Board notes that there is a difference of opinion among the medical professionals.  Here, there are legitimate reasons for accepting the VA examiner's unfavorable medical opinion over Dr. Boggs' and the VA treating provider's favorable medical opinions.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference. 

In this case, both Dr. Boggs and the VA treating provider rendered opinions without the benefit of reviewing the Veteran's post-service treatment records which, as noted above, include evidence of at least four significant back injuries.  Thus, these opinions were based on an incomplete factual premise.  As such, the opinions are not probative. 

In contrast, the January 2014 medical opinion was rendered after a review of the claims file and physical examination of the Veteran.  The examiner also offered a rationale for her opinion.  As such, the only probative medical opinion of record as to whether the Veteran's current back disorders are related to his military service is unfavorable.  

Thus, the record is absent evidence of a chronic back disorder during service, evidence of back arthritis within a year following service, and credible evidence of continuity of symptomatology.  Further, the probative evidence of record is against a nexus between the currently diagnosed back disorders and the Veteran's active duty service.

The Veteran contends that his current back disorder is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology of a current chronic low back disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  



ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


